Jackson, Chief Justice.
[Dickinson et al. filed a bill against Mann. The trial *730resulted in a verdict and decree for complainants. Defendant made a motion for a new trial, which was granted, and complainants excepted. Various grounds of error were assigned, among them that the grant of a new trial was error; and that the motion was not male at the term at which the case was tried, nor was there any agreement or order sufficient to authorize a hearing in vacation. (There was an agreement and order, but it was claimed that they themselves were made after the adjournment of the term, and that they were to allow a motion to be perfected, not made.) Other grounds were, because there was no brief of evidence filed and approved during the term ; because the order granting the new trial was passed some time after the argument; and because the order granting the new trial was passed at chambers by the judge who presided in the case, while the judge of the circuit in which the case was tried, was actually holding court in another county. On certifying the bill of exceptions, the presiding judge stated that he really approved the brief of evidence, but by clerical mistake omitted to write out the approval and order for filing; that he understood that the papers were in proper shape; and that it was agreed that he should decide the case at his convenience; that he heard argument, counsel for both sides being present, and that no objection was made to the regularity of the motion. A motion was made to dismiss the writ of error. The court ruled as stated in the head-notes.]